     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 1 of 28 Page ID #:152



1    NICOLA T. HANNA
     United States Attorney
2    PATRICK R. FITZGERALD
     Assistant United States Attorney
3    Chief, National Security Division
     JULIA S. CHOE (Cal. Bar No. 287038)
4    Assistant United States Attorney
     Cyber & Intellectual Property Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6530
7         Facsimile: (213) 894-0141
          E-mail:    julia.choe@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA

10                              UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 19-71-ODW-1

13                Plaintiff,                  PLEA AGREEMENT FOR DEFENDANT
                                              TIMOTHY DALTON VAUGHN
14                      v.

15   TIMOTHY DALTON VAUGHN, et al.,
16                Defendants.

17

18         1.      This constitutes the plea agreement between TIMOTHY DALTON
19   VAUGHN (“defendant”) and the United States Attorney’s Office for the
20   Central District of California (the “USAO”) in the above-captioned
21   case.      This agreement is limited to the USAO and cannot bind any
22   other federal, state, local, or foreign prosecuting, enforcement,
23   administrative, or regulatory authorities.
24                                DEFENDANT’S OBLIGATIONS
25         2.      Defendant agrees to:
26                 a.   Give up the right to indictment by a grand jury and,
27   at the earliest opportunity requested by the USAO and provided by the
28   Court, appear and plead guilty to a one-count information in the form
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 2 of 28 Page ID #:153



1    attached to this agreement as Exhibit A or a substantially similar

2    form, which charges defendant with Possession of Child Pornography,

3    in violation 18 U.S.C. § 2252A(a)(5)(B) (the “Information”); and

4    appear and plead guilty to counts one and ten of the indictment in

5    United States v. Timothy Dalton Vaughn, et al., CR No. 19-71-ODW (the
6    “Indictment”), which charge defendant with Conspiracy to Convey

7    Threats to Injure in Interstate Commerce, Convey False Information

8    Concerning Use of an Explosive Device, and Intentionally Damage a

9    Computer by Knowing Transmission, in violation of 18 U.S.C. § 371;

10   and Intentionally Damaging a Computer by Knowing Transmission, in

11   violation of 18 U.S.C. § 1030(a)(5)(A).

12              b.    Not contest facts agreed to in this agreement.

13              c.    Abide by all agreements regarding sentencing contained

14   in this agreement.

15              d.    Appear for all court appearances, surrender as ordered

16   for service of sentence, obey all conditions of any bond, and obey

17   any other ongoing court order in this matter.

18              e.    Not commit any crime; however, offenses that would be

19   excluded for sentencing purposes under United States Sentencing

20   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

21   within the scope of this agreement.

22              f.    Be truthful at all times with the United States

23   Probation and Pretrial Services Office and the Court.

24              g.    Pay the applicable special assessments at or before

25   the time of sentencing unless defendant lacks the ability to pay and

26   prior to sentencing submits a completed financial statement on a form

27   to be provided by the USAO.

28

                                           2
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 3 of 28 Page ID #:154



1                h.   Agree to and not oppose the imposition of the

2    following conditions of probation or supervised release:

3                     i.    Defendant shall possess and use only those

4    Digital Devices and Internet Accounts that have been disclosed to,

5    and approved by, the United States Probation and Pretrial Services

6    Offices upon commencement of supervision.         Any changes or additions

7    to Digital Devices or Internet Accounts are to be disclosed to, and

8    approved by, the Probation Officer prior to the first use of same.

9    Disclosure shall include both user names and passwords for all

10   Digital Devices and Internet Accounts.        Digital Devices include, but

11   are not limited to, personal computers, tablet computers such as

12   iPads, mobile/cellular telephones, personal data assistants, digital

13   storage media, devices or media which provide access to electronic

14   games, devices that can access or can be modified to access the

15   Internet, as well as any of their peripheral equipment.           Internet

16   Accounts include, but are not limited to, email accounts, social

17   media accounts, electronic bulletin boards, or other account on the

18   Internet.

19                    ii.   After the Probation Officer has given defendant

20   approval to use a particular Digital Device or Internet Account,

21   defendant need not notify the Probation Officer about subsequent use

22   of that particular Digital Device or Internet Account.           Defendant

23   shall, however, notify his Probation Officer of any additions to,

24   removals from, or other modifications of the hardware or software on

25   any Digital Device or Internet Account that defendant causes to

26   occur, within one week of that addition, removal or modification.

27   The defendant shall not hide or encrypt files or data without

28   specific prior approval from the Probation Officer.

                                           3
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 4 of 28 Page ID #:155



1                     iii. Defendant shall provide the Probation Officer

2    with all billing records for any service or good relating to any

3    Digital Device or Internet Account, including those for cellular

4    telephone, cable, Internet and satellite services, as requested by

5    the Probation Officer, so that the Probation Officer can verify

6    compliance with these requirements.

7                     iv.   Defendant consents to search at any time of the

8    day or night, with or without a search warrant, warrant of arrest,

9    probable cause, or reasonable suspicion by any probation officer or

10   law enforcement officer -- and waives any right to object to any

11   search and seizure -- of any Digital Device or Internet Account used

12   by defendant.

13                    v.    Defendant shall comply with the rules and

14   regulations of the Computer Monitoring Program.          Defendant shall pay

15   the cost of the Computer Monitoring Program, in an amount not exceed

16   $32 per month per device connected to the internet.

17                    vi.   Defendant shall not possess, or attempt to

18   possess, any materials, whether in hard copy, digital, electronic, or

19   any other form, that depict sexually explicit and/or nude images of

20   victims Au.So., Al.Sa., L.P., and C.M. (the “Victims”) and/or that

21   contain personal identifying information, including any access

22   devices and bank/credit card account numbers, of the Victims.

23                    vii. Defendant shall not knowingly contact, or attempt

24   to contact, the Victims, or their families, including but not limited

25   to their parents, siblings, other relatives, any spouse or

26   significant other with whom victims may share an intimate

27   relationship, and any children of the Victims (all whether existing

28   now or during the pendency of any term of supervised release, and

                                           4
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 5 of 28 Page ID #:156



1    collectively the “Victims’ Families”), directly or indirectly by any

2    means, including but not limited to in person, by mail, telephone,

3    email, text message, or other electronic means, or through a third

4    party;

5                     viii.        Defendant shall not attempt to locate the

6    Victims or the Victims’ Families, or attempt to obtain information

7    concerning the whereabouts, phone numbers, email addresses, or other

8    personal identifiers of the Victims or the Victims’ Families;

9                     ix.     Sex Offender Registration.     Defendant shall

10   register as a sex offender, and keep the registration current, in

11   each jurisdiction where defendant resides, where defendant is an

12   employee, and where defendant is a student, to the extent the

13   registration procedures have been established in each jurisdiction.

14   When registering for the first time, defendant shall also register in

15   the jurisdiction in which the conviction occurred if different from

16   defendant’s jurisdiction of residence.        Defendant shall provide proof

17   of registration to the Probation Officer within three days of

18   defendant’s placement on probation/release from imprisonment.

19                    x.      Counseling.   Defendant shall participate in a

20   psychological counseling and/or psychiatric treatment and/or a sex

21   offender treatment program, which may include inpatient treatment

22   upon order of the Court, as approved and directed by the Probation

23   Officer.   Defendant shall abide by all rules, requirements, and

24   conditions of such program, including submission to risk assessment

25   evaluations and physiological testing, such as polygraph and Abel

26   testing, but the defendant retains the right to invoke the Fifth

27   Amendment.    The Probation Officer shall disclose the presentence

28

                                            5
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 6 of 28 Page ID #:157



1    report and/or any previous mental health evaluations or reports to

2    the treatment provider.

3                     xi.     As directed by the Probation Officer, defendant

4    shall pay all or part of the costs of treating defendant’s

5    psychological/psychiatric disorder(s) to the aftercare contractor

6    during the period of community supervision, pursuant to 18 U.S.C.

7    § 3672.   Defendant shall provide payment and proof of payment as

8    directed by the Probation Officer.

9                     xii. Access to Materials.       Defendant shall not view or

10   possess any materials, including pictures, photographs, books,

11   writings, drawings, videos, or video games, depicting and/or

12   describing child pornography, as defined in 18 U.S.C. § 2256(8), or

13   sexually explicit conduct depicting minors, as defined at 18 U.S.C.

14   § 2256(2).    The defendant shall not possess or view any materials

15   such as videos, magazines, photographs, computer images or other

16   matter that depicts “actual sexually explicit conduct” involving

17   adults as defined by 18 U.S.C. § 2257(h)(1).         This condition does not

18   prohibit defendant from possessing materials solely because they are

19   necessary to, and used for, a collateral attack, nor does it prohibit

20   defendant from possessing materials prepared and used for the

21   purposes of defendant’s Court-mandated sex offender treatment, when

22   defendant’s treatment provider or the probation officer has approved

23   of defendant’s possession of the materials in advance.

24                    xiii.        Contact with Others.    Defendant shall not

25   contact the Victims by any means, including in person, by mail or

26   electronic means, or via third parties.        Further, defendant shall

27   remain at least 100 yards from the Victims at all times.           If any

28

                                           6
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 7 of 28 Page ID #:158



1    contact occurs, defendant shall immediately leave the area of contact

2    and report the contact to the Probation Officer.

3                     xiv. Defendant shall not associate or have verbal,

4    written, telephonic, or electronic communication with any person

5    under the age of 18, except: (a) in the presence of the parent or

6    legal guardian of said minor; and (b) on the condition that defendant

7    notifies said parent or legal guardian of defendant’s conviction in

8    the instant offense/prior offense.        This provision does not encompass

9    persons under the age of 18, such as waiters, cashiers, ticket

10   vendors, etc., with whom defendant must interact in order to obtain

11   ordinary and usual commercial services.

12                    xv.     Defendant shall not frequent, or loiter, within

13   100 feet of school yards, parks, public swimming pools, playgrounds,

14   youth centers, video arcade facilities, or other places primarily

15   used by persons under the age of 18.

16                    xvi. Defendant shall not affiliate with, own, control,

17   volunteer or be employed in any capacity by a business or

18   organization that causes defendant to regularly contact persons under

19   the age of 18.

20                    xvii.        Defendant shall not affiliate with, own,

21   control, or be employed in any capacity by a business whose principal

22   product is the production or selling of materials depicting or

23   describing “sexually explicit conduct,” as defined at 18 U.S.C.

24   § 2256(2).

25                    xviii.       Defendant shall not own, use or have access

26   to the services of any commercial mail-receiving agency, nor shall

27   defendant open or maintain a post office box, without the prior

28   written approval of the Probation Officer.

                                           7
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 8 of 28 Page ID #:159



1                     xix. Employment.     Defendant’s employment shall be

2    approved by the Probation Officer, and any change in employment must

3    be pre-approved by the Probation Officer.         Defendant shall submit the

4    name and address of the proposed employer to the Probation Officer at

5    least ten days prior to any scheduled change.

6                     xx.   Residence.    Defendant shall not reside within

7    direct view of school yards, parks, public swimming pools,

8    playgrounds, youth centers, video arcade facilities, or other places

9    primarily used by persons under the age of 18.          Defendant’s residence

10   shall be approved by the Probation Officer, and any change in

11   residence must be pre-approved by the Probation Officer.           Defendant

12   shall submit the address of the proposed residence to the Probation

13   Officer at least ten days prior to any scheduled move.

14                    xxi. Search.    Defendant shall submit defendant’s

15   person, and any property, house, residence, vehicle, papers,

16   computer, other electronic communication or data storage devices or

17   media, and effects to search at any time, with or without warrant, by

18   any law enforcement or Probation Officer with reasonable suspicion

19   concerning a violation of a condition of probation/supervised release

20   or unlawful conduct by defendant, and by any Probation Officer in the

21   lawful discharge of the officer’s supervision function.

22              i.    Not seek the discharge of any restitution obligation,

23   in whole or in part, in any present or future bankruptcy proceeding.

24                              THE USAO’S OBLIGATIONS

25         3.   The USAO agrees to:

26              a.    Not contest facts agreed to in this agreement.

27              b.    Abide by all agreements regarding sentencing contained

28   in this agreement.

                                           8
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 9 of 28 Page ID #:160



1               c.    At the time of sentencing, move to dismiss the

2    remaining counts of the Indictment as against defendant.           Defendant

3    agrees, however, that at the time of sentencing the Court may

4    consider any dismissed charges in determining the applicable

5    Sentencing Guidelines range, the propriety and extent of any

6    departure from that range, and the sentence to be imposed.

7               d.    At the time of sentencing, provided that defendant

8    demonstrates an acceptance of responsibility for the offenses up to

9    and including the time of sentencing, recommend a two-level reduction

10   in the applicable Sentencing Guidelines offense level, pursuant to

11   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

12   additional one-level reduction if available under that section.

13              e.    Not seek a sentence of imprisonment above the mid-

14   point of the applicable Sentencing Guidelines range, provided that

15   the offense level used by the Court to determine that range is 28 or

16   higher and provided that the Court does not depart downward in

17   offense level or criminal history category.         For purposes of this

18   agreement, the mid-point of the Sentencing Guidelines range is that

19   defined by the Sentencing Table in U.S.S.G. Chapter 5, Part A.

20                              NATURE OF THE OFFENSES

21         4.   Defendant understands that for defendant to be guilty of

22   the crime charged in count one of the Indictment, that is, Conspiracy

23   to Convey Threats to Injure in Interstate Commerce, Convey False

24   Information Concerning Use of an Explosive Device, and Intentionally

25   Damage a Computer by Knowing Transmission, in violation of Title 18,

26   United States Code, Section 371, the following must be true:

27   (a) beginning on or about and ending on or about the dates charged in

28   the Indictment, there was an agreement between two or more persons to

                                           9
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 10 of 28 Page ID #:161



1    commit at least one crime as charged in the Indictment; (b) defendant

2    became a member of the conspiracy knowing of at least one of its

3    objects and intending to help accomplish it; and (c) one of the

4    members of the conspiracy performed at least one overt act for the

5    purpose of carrying out the conspiracy.

6          5.    Defendant understands that for defendant to be guilty of

7    the crime charged in count ten of the Indictment, that is,

8    Intentionally Damaging a Protected Computer by Knowing Transmission,

9    in violation of Title 18, United States Code, Sections 1030(a)(5)(A)

10   and (c)(4)(A)(i)(I), the following must be true: (a) defendant

11   knowingly caused the transmission of a program/code/command/

12   information to a computer; (b) as a result of the transmission, the

13   defendant intentionally impaired without authorization the

14   integrity/availability of data/a program/a system/information; and

15   (c) the computer was used in or affected interstate or foreign

16   commerce or communication.       In doing so, defendant caused loss to one

17   or more persons during any one-year period of at least $5,000 in

18   value.

19         6.    Defendant understands that for defendant to be guilty of

20   the crime charged in the sole count of the Information, that is,

21   Possession of Child Pornography, in violation of Title 18, United

22   States Code, Section 2252A(a)(5)(B), the following must be true:

23   (a) defendant knowingly possessed matters which defendant knew

24   contained a visual depiction of a minor engaged in sexually explicit

25   conduct; (b) defendant knew the visual depiction contained in the

26   matters showed a minor engaged in sexually explicit conduct;

27   (c) defendant knew that production of such a visual depiction

28   involved use of a minor in sexually explicit conduct; and (d) the

                                           10
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 11 of 28 Page ID #:162



1    visual depiction had been either: (a) mailed/shipped/transported in

2    or affecting interstate or foreign commerce, or (b) produced using

3    material that had been mailed/shipped/transported in or affecting

4    interstate or foreign commerce by any means including by computer.

5          7.    Defendant understands that for defendant to be subject to

6    the statutory maximum sentence set forth in paragraph 10 below, the

7    government must prove beyond a reasonable doubt that defendant

8    possessed an image of child pornography that involved a prepubescent

9    minor or a minor who had not attained 12 years of age, as alleged in

10   the sole count of the Information, pursuant to Title 18, United

11   States Code, Sections 2252A(a)(5)(A) and (b)(2).          Defendant admits

12   that defendant, in fact, possessed an image of child pornography that

13   involved a prepubescent minor or a minor who had not attained 12

14   years of age, as described in the sole count of the Information.

15                                      PENALTIES

16         8.    Defendant understands that the statutory maximum sentence

17   that the Court can impose for a violation of Title 18, United States

18   Code, Section 371, is: five years’ imprisonment; a three-year period

19   of supervised release; a fine of $250,000 or twice the gross gain or

20   gross loss resulting from the offense, whichever is greatest; and a

21   mandatory special assessment of $100.

22         9.    Defendant understands that the statutory maximum sentence

23   that the Court can impose for a violation of Title 18, United States

24   Code, Sections 1030(a)(5)(A) and (c)(4)(B)(i), is: ten years’

25   imprisonment; a three-year period of supervised release; a fine of

26   $250,000 or twice the gross gain or gross loss resulting from the

27   offense, whichever is greatest; and a mandatory special assessment of

28   $100.

                                           11
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 12 of 28 Page ID #:163



1          10.   Defendant understands that the statutory maximum sentence

2    that the Court can impose for a violation of Title 18, United States

3    Code, Sections 2252A(a)(5)(A) and (b)(2), is: 20 years’ imprisonment;

4    a three-year period of supervised release; a fine of $250,000 or

5    twice the gross gain or gross loss resulting from the offense,

6    whichever is greatest; and a mandatory special assessment of $100.

7          11.   Defendant understands, therefore, that the total maximum

8    sentence for all offenses to which defendant is pleading guilty is:

9    35 years’ imprisonment; a lifetime period of supervised release; a

10   fine of $750,000 or twice the gross gain or gross loss resulting from

11   the offenses, whichever is greatest; and a mandatory special

12   assessment of $300.

13         12.   Defendant understands that defendant will be required to

14   pay full restitution to the victim(s) of the offenses to which

15   defendant is pleading guilty.       Defendant agrees that, in return for

16   the USAO’s compliance with its obligations under this agreement, the

17   Court may order restitution to persons other than the victim(s) of

18   the offenses to which defendant is pleading guilty and in amounts

19   greater than those alleged in the counts to which defendant is

20   pleading guilty.     In particular, defendant agrees that the Court may

21   order restitution to any victim of any of the following for any

22   losses suffered by that victim as a result: (a) any relevant conduct,

23   as defined in U.S.S.G. § 1B1.3, in connection with the offenses to

24   which defendant is pleading guilty; and (b) any counts dismissed

25   pursuant to this agreement as well as all relevant conduct, as

26   defined in U.S.S.G. § 1B1.3, in connection with those counts.            The

27   parties currently believe that the applicable amount of restitution

28   is approximately $6,463, but recognize and agree that this amount

                                           12
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 13 of 28 Page ID #:164



1    does not include the losses suffered by the recipients of the threat

2    and hoax emails described in paragraph 18 below and could change

3    based on facts that come to the attention of the parties prior to

4    sentencing.

5          13.   Defendant understands that, pursuant to the Justice for

6    Victims of Trafficking Act of 2015, the Court shall impose an

7    additional $5,000 special assessment if the Court concludes that

8    defendant is a non-indigent person, to be paid after defendant’s

9    other financial obligations have been satisfied.

10         14.   Defendant understands that supervised release is a period

11   of time following imprisonment during which defendant will be subject

12   to various restrictions and requirements.         Defendant understands that

13   if defendant violates one or more of the conditions of any supervised

14   release imposed, defendant may be returned to prison for all or part

15   of the term of supervised release authorized by statute for the

16   offense that resulted in the term of supervised release, which could

17   result in defendant serving a total term of imprisonment greater than

18   the statutory maximum stated above.

19         15.   Defendant understands that as a condition of supervised

20   release, under Title 18, United States Code, Section 3583(d),

21   defendant will be required to register as a sex offender.            Defendant

22   understands that independent of supervised release, he will be

23   subject to federal and state registration requirements, for a

24   possible maximum term of registration up to and including life.

25   Defendant further understands that, under Title 18, United States

26   Code, Section 4042(c), notice will be provided to certain law

27   enforcement agencies upon his release from confinement following

28   conviction.

                                           13
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 14 of 28 Page ID #:165



1          16.   Defendant understands that, by pleading guilty, defendant

2    may be giving up valuable government benefits and valuable civic

3    rights, such as the right to vote, the right to possess a firearm,

4    the right to hold office, and the right to serve on a jury.

5    Defendant understands that once the court accepts defendant’s guilty

6    plea, it will be a federal felony for defendant to possess a firearm

7    or ammunition.     Defendant understands that the conviction in this

8    case may also subject defendant to various other collateral

9    consequences, including but not limited to revocation of probation,

10   parole, or supervised release in another case and suspension or

11   revocation of a professional license.         Defendant understands that

12   unanticipated collateral consequences will not serve as grounds to

13   withdraw defendant’s guilty plea.

14         17.   Defendant understands that, if defendant is not a United

15   States citizen, the felony conviction in this case may subject

16   defendant to: removal, also known as deportation, which may, under

17   some circumstances, be mandatory; denial of citizenship; and denial

18   of admission to the United States in the future.          The court cannot,

19   and defendant’s attorney also may not be able to, advise defendant

20   fully regarding the immigration consequences of the felony conviction

21   in this case.     Defendant understands that unexpected immigration

22   consequences will not serve as grounds to withdraw defendant’s guilty

23   plea.

24                                    FACTUAL BASIS

25         18.   Defendant admits that defendant is, in fact, guilty of the

26   offenses to which defendant is agreeing to plead guilty.            Defendant

27   and the USAO agree to the statement of facts provided below and agree

28   that this statement of facts is sufficient to support pleas of guilty

                                           14
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 15 of 28 Page ID #:166



1    to the charges described in this agreement and to establish the

2    Sentencing Guidelines factors set forth in paragraph 20 below but is

3    not meant to be a complete recitation of all facts relevant to the

4    underlying criminal conduct or all facts known to either party that

5    relate to that conduct.

6          Beginning in January 2018 and continuing through August 31,

7    2018, defendant conspired with co-defendant George Duke-Cohan (“Duke-

8    Cohan”) and others to cause substantial disruption of public and

9    business functions and services by sending school shooting and mass

10   violence threats to schools and school districts in the United States

11   (“U.S.”) and the United Kingdom (“U.K.”), conveying hoax bomb threats

12   to those schools and school districts, falsely reporting the

13   hijacking of an international flight, and intentionally damaging

14   computers of businesses and schools including conducting distributed

15   denial of service (“DDoS”) attacks and defacing websites.

16         In furtherance of the conspiracy, and by way of example,

17   defendant obtained the email addresses of superintendents and other

18   personnel of schools in the U.S. and saved them on his computer in

19   text files named, for example, “3.4mill.txt” and “sorted3.4mil.txt.”

20   Defendant provided the emails of the superintendents and other

21   personnel of at least 86 schools and school districts in the U.S.

22   that reported receiving threats (the “School Victims”) -- including

23   numerous schools and school districts in the Central District of

24   California -- to Duke-Cohan so that victim schools and school

25   districts in the U.S. and U.K. would be included on the recipient

26   list of the following threat emails: (1) the April 8 and 9, 2018

27   series of emails threatening that a bullied student was coming to

28   school with three bombs and a .22-caliber handgun to shoot any staff

                                           15
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 16 of 28 Page ID #:167



1    or student member; (2) the April 12 and 13, 2018 series of emails

2    threatening that a student with two bombs made of ammonium

3    nitrate/fuel oil (“ANFO”) would go to school and set off the bombs;

4    (3) the May 7 and 8, 2018 series of emails threatening that three

5    bombs placed under school transport vehicles and one in the school

6    would explode unless $5,000 was paid; and (4) the June 26, 2018

7    series of emails threatening that two rocket-propelled grenade

8    (“RPG”) heads placed under two school buses and four land mines

9    placed on the sports field and around its entrance would detonate

10   unless school was cancelled.       On April 12, 2018, Duke-Cohan ordered

11   defendant in writing: “[G]o get a fuck ton of US school emails!             ONLY

12   US schools this time.      Nothing else.    UNDERSTAND THAT.     NOTHING

13   ELSE,” to which defendant replied, “will do.”

14         Also in furtherance of the conspiracy, on August 9, 2018,

15   defendant assisted Duke-Cohan with falsely reporting the hijacking of

16   United Airlines flight 949 (“UAL 949”) to San Francisco International

17   Airport’s (“SFO’s”) Operations and the San Francisco Police

18   Department’s Airport Bureau while UAL 949 was mid-flight from London

19   to SFO.    Defendant claimed to have a copy of the flight manifest for

20   UAL 949 and instructed Duke-Cohan to report that he was “Michael

21   Sanchez,” the father of “Alexa Sanchez,” one of the passengers on UAL

22   949 who purportedly had called her father to report that four men

23   with weapons and explosives had hijacked the plane and had forced the

24   passengers to the back of the plane.        United Airlines estimates its

25   cost for the false hijacking report to be approximately $6,463,

26   including costs for fuel, crew, station operations, maintenance, and

27   approximately 44 missed baggage connections.

28

                                           16
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 17 of 28 Page ID #:168



1          On January 14, 2018, defendant sent an email to Hoonigan, a

2    motor sports racing company located in Long Beach which sells

3    merchandise on its website, hoonigan.com, and demanded 1.5 Bitcoin

4    (then worth approximately $20,000) within 24 hours to stop DDoS

5    attacks on Hoonigan’s website.       When Hoonigan did not pay defendant,

6    on January 15, 2018, he caused a DDoS attack on hoonigan.com by

7    knowingly causing the transmission of codes and commands to the

8    server hosting hoonigan.com located in Los Angeles, and intentionally

9    impairing its integrity and availability.

10         Defendant knowingly possessed a computer which defendant knew

11   contained visual depictions of minors engaged in sexually explicit

12   conduct.    Defendant knew the visual depictions contained on the

13   computer showed minors engaged in sexually explicit conduct.

14   Defendant knew that the production of such visual depictions involved

15   use of minors in sexually explicit conduct.          In addition, each visual

16   depiction had been produced using material that had been mailed,

17   shipped, or transported in or affecting interstate or foreign

18   commerce by any means, including by computer.

19         Specifically, beginning on an unknown date and continuing

20   through April 17, 2018, defendant possessed in his desktop computer a

21   Seagate hard drive with serial number 9VT0W682 (the “hard drive”),

22   which defendant knew contained approximately 121 child pornography

23   images and 72 child pornography videos, each depicting minors engaged

24   in sexually explicit conduct.       The child pornography on the hard

25   drive included the following: an approximately two-minute-long video

26   named “_Pthc__-_2_yo_stab_anal_vagina.mp4,” which depicts a nude

27   toddler lying on her back being digitally penetrated in her anus by

28   an adult male; an approximately three-and-a-half-minute-long video

                                           17
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 18 of 28 Page ID #:169



1    named “(JM) Updated-2017 Anal 8yo German Girl with daddy (Mix 288p

2    and 1080p + Sub).mp4,” which depicts a nude prepubescent girl who

3    appears to be approximately eight years old lying on her back being

4    penetrated in her anus by an adult male penis; and an image named

5    “151317179810.jpg,” which depicts a 13-year-old victim with the

6    intials Au.So. using her fingers to spread open her vagina.

7    Defendant received this and other child pornography videos and images

8    over the internet on his computer, a means or facility of interstate

9    and foreign commerce.

10                                 SENTENCING FACTORS

11         19.   Defendant understands that in determining defendant’s

12   sentence the Court is required to calculate the applicable Sentencing

13   Guidelines range and to consider that range, possible departures

14   under the Sentencing Guidelines, and the other sentencing factors set

15   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

16   Sentencing Guidelines are advisory only, that defendant cannot have

17   any expectation of receiving a sentence within the calculated

18   Sentencing Guidelines range, and that after considering the

19   Sentencing Guidelines and the other § 3553(a) factors, the Court will

20   be free to exercise its discretion to impose any sentence it finds

21   appropriate up to the maximum set by statute for the crimes of

22   conviction.

23         20.   Defendant and the USAO agree to the following applicable

24   Sentencing Guidelines factors:

25

26       Conspiracy

27       Base Offense Level:                    12        [U.S.S.G. § 2A6.1(a)]

28

                                           18
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 19 of 28 Page ID #:170



1        More than Two Threats:                 +2   [U.S.S.G. § 2A6.1(b)(2)(A)]

2        Substantial Disruption to              +4   [U.S.S.G. § 2A6.1(b)(4)(A)]
         Public Services:
3
         Total:                                 18
4
         Intentionally Damaging by Knowing Transmission
5
         Base Offense Level:                     6      [U.S.S.G. § 2B1.1(a)(2)]
6
         Sophisticated Means:                   +2     [U.S.S.G. § 2B1.1(b)(10)]
7
         1030(a)(5)(A) Conviction:              +4                     [U.S.S.G.
8                                                         § 2B1.1(b)(19)(A)(ii)]
9        Total:                                 12
10       Possession of Child Pornography
11       Base Offense Level:                    18      [U.S.S.G. § 2G2.2(a)(1)]
12       Prepubescent Minor:                    +2      [U.S.S.G. § 2G2.2(b)(2)]
13       Exploitation of                        +4      [U.S.S.G. § 2G2.2(b)(4)]
         Infant/Toddler:
14
         Use of Computer:                       +2      [U.S.S.G. § 2G2.2(b)(6)]
15
         600 or More Images:                    +5   [U.S.S.G. § 2G2.2(b)(7)(D)]
16
         Total:                                 31
17
         Total Offense Level:                   31            [U.S.S.G. § 3D1.4]
18
     Defendant and the USAO reserve the right to argue that additional
19
     specific offense characteristics, adjustments, and departures under
20
     the Sentencing Guidelines are appropriate.
21
           21.    Defendant understands that there is no agreement as to
22
     defendant’s criminal history or criminal history category.
23
           22.    Defendant and the USAO reserve the right to argue for a
24
     sentence outside the sentencing range established by the Sentencing
25
     Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),
26
     (a)(2), (a)(3), (a)(6), and (a)(7).
27

28

                                           19
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 20 of 28 Page ID #:171



1                           WAIVER OF CONSTITUTIONAL RIGHTS

2          23.   Defendant understands that by pleading guilty, defendant

3    gives up the following rights:

4                a.    The right to persist in a plea of not guilty.

5                b.    The right to a speedy and public trial by jury.

6                c.    The right to be represented by counsel –- and if

7    necessary have the court appoint counsel -- at trial.           Defendant

8    understands, however, that, defendant retains the right to be

9    represented by counsel –- and if necessary have the court appoint

10   counsel –- at every other stage of the proceeding.

11               d.    The right to be presumed innocent and to have the

12   burden of proof placed on the government to prove defendant guilty

13   beyond a reasonable doubt.

14               e.    The right to confront and cross-examine witnesses

15   against defendant.

16               f.    The right to testify and to present evidence in

17   opposition to the charges, including the right to compel the

18   attendance of witnesses to testify.

19               g.    The right not to be compelled to testify, and, if

20   defendant chose not to testify or present evidence, to have that

21   choice not be used against defendant.

22               h.    Any and all rights to pursue any affirmative defenses,

23   Fourth Amendment or Fifth Amendment claims, and other pretrial

24   motions that have been filed or could be filed.

25         24.   Having been fully advised by defendant’s attorney regarding

26   the requirements of venue with respect to the offenses to which

27   defendant is pleading guilty, to the extent the offenses to which

28   defendant is pleading guilty were committed, begun, or completed

                                           20
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 21 of 28 Page ID #:172



1    outside the Central District of California, defendant knowingly,

2    voluntarily, and intelligently waives, relinquishes, and gives up:

3    (a) any right that defendant might have to be prosecuted only in the

4    district where the offenses to which defendant is pleading guilty

5    were committed, begun, or completed; and (b) any defense, claim, or

6    argument defendant could raise or assert based upon lack of venue

7    with respect to the offenses to which defendant is pleading guilty.

8          25.   Understanding that the government has in its possession

9    digital devices and/or digital media seized from defendant, defendant

10   waives any right to the return of digital data contained on those

11   digital devices and/or digital media and agrees that if any of these

12   digital devices and/or digital media are returned to defendant, the

13   government may delete all digital data from those digital devices

14   and/or digital media before they are returned to defendant.

15                          WAIVER OF APPEAL OF CONVICTION

16         26.   Defendant understands that, with the exception of an appeal

17   based on a claim that defendant’s guilty pleas were involuntary, by

18   pleading guilty defendant is waiving and giving up any right to

19   appeal defendant’s convictions on the offenses to which defendant is

20   pleading guilty.     Defendant understands that this waiver includes,

21   but is not limited to, arguments that the statutes to which defendant

22   is pleading guilty are unconstitutional, and any and all claims that

23   the statement of facts provided herein is insufficient to support

24   defendant’s pleas of guilty.

25                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

26         27.   Defendant agrees that, provided the Court imposes a term of

27   imprisonment within or below the range corresponding to an offense

28   level of 28 and the criminal history category calculated by the

                                           21
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 22 of 28 Page ID #:173



1    Court, defendant gives up the right to appeal all of the following:

2    (a) the procedures and calculations used to determine and impose any

3    portion of the sentence; (b) the term of imprisonment imposed by the

4    Court; (c) the fine imposed by the court, provided it is within the

5    statutory maximum; (d) to the extent permitted by law, the

6    constitutionality or legality of defendant’s sentence, provided it is

7    within the statutory maximum; (e) the amount and terms of any

8    restitution order, provided it requires payment of no more than

9    $6,463; (f) the term of probation or supervised release imposed by

10   the Court, provided it is within the statutory maximum; and (g) any

11   of the following conditions of probation or supervised release

12   imposed by the Court: the conditions set forth in General Order 18-10

13   of this Court; the drug testing conditions mandated by 18 U.S.C.

14   §§ 3563(a)(5) and 3583(d); the alcohol and drug use conditions

15   authorized by 18 U.S.C. § 3563(b)(7); and any conditions of probation

16   or supervised release agreed to by defendant in paragraph 2 above.

17         28.   The USAO agrees that, provided (a) all portions of the

18   sentence are at or below the statutory maximum specified above and

19   (b) the Court imposes a term of imprisonment within or above the

20   range corresponding to an offense level of 28 and the criminal

21   history category calculated by the Court, the USAO gives up its right

22   to appeal any portion of the sentence, with the exception that the

23   USAO reserves the right to appeal the amount of restitution ordered

24   if that amount is less than $6,463.

25                       RESULT OF WITHDRAWAL OF GUILTY PLEA

26         29.   Defendant agrees that if, after entering guilty pleas

27   pursuant to this agreement, defendant seeks to withdraw and succeeds

28   in withdrawing defendant’s guilty pleas on any basis other than a

                                           22
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 23 of 28 Page ID #:174



1    claim and finding that entry into this plea agreement was

2    involuntary, then (a) the USAO will be relieved of all of its

3    obligations under this agreement; and (b) should the USAO choose to

4    pursue any charge that was either dismissed or not filed as a result

5    of this agreement, then (i) any applicable statute of limitations

6    will be tolled between the date of defendant’s signing of this

7    agreement and the filing commencing any such action; and

8    (ii) defendant waives and gives up all defenses based on the statute

9    of limitations, any claim of pre-indictment delay, or any speedy

10   trial claim with respect to any such action, except to the extent

11   that such defenses existed as of the date of defendant’s signing this

12   agreement.

13                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

14         30.   Defendant agrees that if any count of conviction is

15   vacated, reversed, or set aside, the USAO may: (a) ask the Court to

16   resentence defendant on any remaining counts of conviction, with both

17   the USAO and defendant being released from any stipulations regarding

18   sentencing contained in this agreement, (b) ask the Court to void the

19   entire plea agreement and vacate defendant’s guilty pleas on any

20   remaining counts of conviction, with both the USAO and defendant

21   being released from all their obligations under this agreement, or

22   (c) leave defendant’s remaining convictions, sentence, and plea

23   agreement intact.     Defendant agrees that the choice among these three

24   options rests in the exclusive discretion of the USAO.

25                            EFFECTIVE DATE OF AGREEMENT

26         31.   This agreement is effective upon signature and execution of

27   all required certifications by defendant, defendant’s counsel, and an

28   Assistant United States Attorney.

                                           23
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 24 of 28 Page ID #:175



1                                  BREACH OF AGREEMENT

2          32.   Defendant agrees that if defendant, at any time after the

3    signature of this agreement and execution of all required

4    certifications by defendant, defendant’s counsel, and an Assistant

5    United States Attorney, knowingly violates or fails to perform any of

6    defendant’s obligations under this agreement (“a breach”), the USAO

7    may declare this agreement breached.        All of defendant’s obligations

8    are material, a single breach of this agreement is sufficient for the

9    USAO to declare a breach, and defendant shall not be deemed to have

10   cured a breach without the express agreement of the USAO in writing.

11   If the USAO declares this agreement breached, and the Court finds

12   such a breach to have occurred, then: (a) if defendant has previously

13   entered guilty pleas pursuant to this agreement, defendant will not

14   be able to withdraw the guilty pleas, and (b) the USAO will be

15   relieved of all its obligations under this agreement.

16         33.   Following the Court’s finding of a knowing breach of this

17   agreement by defendant, should the USAO choose to pursue any charge

18   that was either dismissed or not filed as a result of this agreement,

19   then:

20               a.    Defendant agrees that any applicable statute of

21   limitations is tolled between the date of defendant’s signing of this

22   agreement and the filing commencing any such action.

23               b.    Defendant waives and gives up all defenses based on

24   the statute of limitations, any claim of pre-indictment delay, or any

25   speedy trial claim with respect to any such action, except to the

26   extent that such defenses existed as of the date of defendant’s

27   signing this agreement.

28

                                           24
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 25 of 28 Page ID #:176



1                c.    Defendant agrees that: (i) any statements made by

2    defendant, under oath, at the guilty plea hearing (if such a hearing

3    occurred prior to the breach); (ii) the agreed to factual basis

4    statement in this agreement; and (iii) any evidence derived from such

5    statements, shall be admissible against defendant in any such action

6    against defendant, and defendant waives and gives up any claim under

7    the United States Constitution, any statute, Rule 410 of the Federal

8    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

9    Procedure, or any other federal rule, that the statements or any

10   evidence derived from the statements should be suppressed or are

11   inadmissible.

12            COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

13                                 OFFICE NOT PARTIES

14         34.   Defendant understands that the Court and the United States

15   Probation and Pretrial Services Office are not parties to this

16   agreement and need not accept any of the USAO’s sentencing

17   recommendations or the parties’ agreements to facts or sentencing

18   factors.

19         35.   Defendant understands that both defendant and the USAO are

20   free to: (a) supplement the facts by supplying relevant information

21   to the United States Probation and Pretrial Services Office and the

22   Court, (b) correct any and all factual misstatements relating to the

23   Court’s Sentencing Guidelines calculations and determination of

24   sentence, and (c) argue on appeal and collateral review that the

25   Court’s Sentencing Guidelines calculations and the sentence it

26   chooses to impose are not error, although each party agrees to

27   maintain its view that the calculations in paragraph 20 are

28   consistent with the facts of this case.         While this paragraph permits

                                           25
     Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 26 of 28 Page ID #:177



1    both the USAO and defendant to submit full and complete factual

2    information to the United States Probation and Pretrial Services

3    Office and the Court, even if that factual information may be viewed

4    as inconsistent with the facts agreed to in this agreement, this

5    paragraph does not affect defendant’s and the USAO’s obligations not

6    to contest the facts agreed to in this agreement.

7          36.   Defendant understands that even if the Court ignores any

8    sentencing recommendation, finds facts or reaches conclusions

9    different from those agreed to, and/or imposes any sentence up to the

10   maximum established by statute, defendant cannot, for that reason,

11   withdraw defendant’s guilty pleas, and defendant will remain bound to

12   fulfill all defendant’s obligations under this agreement.            Defendant

13   understands that no one –- not the prosecutor, defendant’s attorney,

14   or the Court –- can make a binding prediction or promise regarding

15   the sentence defendant will receive, except that it will be within

16   the statutory maximum.

17                              NO ADDITIONAL AGREEMENTS

18         37.   Defendant understands that, except as set forth herein,

19   there are no promises, understandings, or agreements between the USAO

20   and defendant or defendant’s attorney, and that no additional

21   promise, understanding, or agreement may be entered into unless in a

22   writing signed by all parties or on the record in court.

23   //

24   //

25   //

26   //

27   //

28   //

                                           26
Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 27 of 28 Page ID #:178




   /s/ Julia S. Choe                              11/12/2019
Case 2:19-cr-00071-ODW Document 33 Filed 11/12/19 Page 28 of 28 Page ID #:179
